                                                                                                                                      1    MICHAEL G. COLANTUONO, State Bar No. 143551
                                                                                                                                           MColantuono@chwlaw.us
                                                                                                                                      2    JENNIFER L. PANCAKE, State Bar No. 138621
                                                                                                                                           JPancake@chwlaw.us
                                                                                                                                      3    DAVID J. RUDERMAN, State Bar No. 245989
                                                                                                                                           DRuderman@chwlaw.us
                                                                                                                                      4    NIKHIL S. DAMLE, State Bar No. 297350
                                                                                                                                           NDamle@chwlaw.us
                                                                                                                                      5    COLANTUONO, HIGHSMITH & WHATLEY, PC
                                                                                                                                           420 Sierra College Drive, Suite 140,
                                                                                                                                      6    Grass Valley, CA 95945-5091
                                                                                                                                           Telephone: (530) 432-7357
                                                                                                                                      7    Facsimile: (530) 432-7356
                                                                                                                                      8    Attorneys for Defendants
                                                                                                                                           CITY OF ROSEVILLE and CHRIS ROBLES
                                                                                                                                      9

                                                                                                                                      10
                                                                                                                                                                   UNITED STATES DISTRICT COURT
                                                                                                                                      11
   C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C




                                                                                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                  420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                                                      12
                                                                                                        GRASS VALLEY, CA 95945-5091




                                                                                                                                             RICHARD J. RYAN,                         Case No.: 2:17-cv-01453-MCE-DB
                                                                                                                                      13
                                                                                                                                                               Plaintiff,
                                                                                                                                      14                                              ORDER AMENDING
                                                                                                                                                   v.                                 PRETRIAL SCHEDULING ORDER
                                                                                                                                      15
                                                                                                                                             CITY OF ROSEVILLE, a municipal
                                                                                                                                      16     corporation; ROSEVILLE COMMUNITY
                                                                                                                                             DEVELOPMENT CORPORATION, a
                                                                                                                                      17     non-profit public benefit corporation;
                                                                                                                                             UNIVERSITY DEVELOPMENT
                                                                                                                                      18     FOUNDATION, a foreign corporation;
                                                                                                                                             CHRIS ROBLES, an individual, and
                                                                                                                                      19     DOES 1 through 100, inclusive,
                                                                                                                                      20                       Defendants.
                                                                                                                                      21

                                                                                                                                      22

                                                                                                                                      23

                                                                                                                                      24

                                                                                                                                      25

                                                                                                                                      26   ///
                                                                                                                                      27   ///
                                                                                                                                      28   ///


                                                                                                                                           ORDER                                                 CASE NO.: 2:17-CV-01453-MCE-DB
207224.1
                                                                                                                                      1          Upon consideration of the Parties’ Joint Stipulation (ECF No. 68) and good cause
                                                                                                                                      2    appearing, the Court orders that the Pretrial Scheduling Order in civil action number 2:17-
                                                                                                                                      3    cv-01453-MCE-DB titled Richard J. Ryan v. City of Roseville, et al., is amended to reflect
                                                                                                                                      4    the following changes:
                                                                                                                                      5              All non-expert discovery for all parties shall be completed no later than three
                                                                                                                                      6              hundred sixty-five (365) days from the latest-filed answer that any Defendant files
                                                                                                                                      7              to Plaintiff’s operative pleading.
                                                                                                                                      8          IT IS SO ORDERED.
                                                                                                                                      9    Dated: February 20, 2019
                                                                                                                                      10

                                                                                                                                      11
   C o l a n t u o n o , H i g h s m i t h & W h a t l e y, P C
                                                                  420 SIERRA COLLEGE DRIVE, SUITE 140




                                                                                                                                      12
                                                                                                        GRASS VALLEY, CA 95945-5091




                                                                                                                                      13

                                                                                                                                      14

                                                                                                                                      15

                                                                                                                                      16

                                                                                                                                      17

                                                                                                                                      18

                                                                                                                                      19

                                                                                                                                      20

                                                                                                                                      21

                                                                                                                                      22

                                                                                                                                      23

                                                                                                                                      24

                                                                                                                                      25

                                                                                                                                      26

                                                                                                                                      27

                                                                                                                                      28


                                                                                                                                                                                          1
                                                                                                                                           ORDER                                                         CASE NO.: 2:17-CV-01453-MCE-DB
207224.1
